Case: 12-60019     Document: 00511984472         Page: 1     Date Filed: 09/12/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        September 12, 2012
                                     No. 12-60019
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

LORENZO HERNANDEZ-FLORES; SILVIA GONZALEZ-PENA; ANDRES
HERNANDEZ-GONZALEZ; JOSE HERNANDEZ-GONZALEZ

                                                  Petitioners

v.

ERIC HOLDER, JR., U. S. ATTORNEY GENERAL,

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                               BIA Nos. A094 928 937
                                         A094 928 938
                                         A094 928 939
                                         A094 928 940


Before DAVIS, BARKSDALE, and ELROD, Circuit Judges.
PER CURIAM:*
        The Department of Homeland Security charged Lorenzo Hernandez-
Flores, his wife Silvia Gonzalez-Pena, and their children Andres Hernandez-
Gonzalez and Jose Hernandez-Gonzalez (Petitioners), natives and citizens of
Mexico, as removable for being arriving aliens who applied for admission


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 12-60019    Document: 00511984472       Page: 2   Date Filed: 09/12/2012

                                   No. 12-60019

without having or presenting immigrant visas or other valid entry documents.
Petitioners applied for asylum, withholding of removal, and deferral of removal
under the Convention Against Torture (CAT). The immigration judge (IJ)
denied Petitioners’ applications, and Petitioners appealed.
      The Board of Immigration Appeals (BIA) dismissed the appeal, and denied
Petitioners’ motion to reconsider. They seek review of the BIA’s denial of that
motion. The denial is reviewed for abuse of discretion. E.g., Zhao v. Gonzales,
404 F.3d 295, 303 (5th Cir. 2005).
      Petitioners contend the BIA erred in concluding they failed to demonstrate
entitlement to asylum, withholding of removal, or protection under CAT. These
contentions, however, concern the bases for the BIA’s dismissal of their appeal.
Restated, this petition does not present for review that underlying BIA order
affirming the IJ’s order and dismissing the appeal. The failure to petition for
review of the order dismissing their appeal results in our lacking jurisdiction to
review the order. E.g., Kane v. Holder, 581 F.3d 231, 237-38 (5th Cir. 2009) (no
jurisdiction to review the BIA’s denial of motion to reconsider claim for asylum
when issue not raised in petition for review).
      Petitioners’ opening brief here contains no analysis regarding the
challenged denial of their motion to reconsider. It does not address whether the
BIA abused its discretion in doing so and does not expressly identify anything
in that decision that is capricious, irrational, arbitrary, racially invidious, or
completely lacking in evidentiary basis. E.g., Zhao, 404 F.3d at 303-04 (listing
guidepost factors for abuse-of-discretion review of BIA orders).        Instead, in
response to the Government’s asserting lack of jurisdiction because of this
failure, Petitioners raise these claims for the first time in their reply brief.
Generally, “[t]his [c]ourt will not consider [] claim[s] raised for the first time in
a reply brief”. Yohey v. Collins, 985 F.2d 222, 225 (5th Cir. 1993). We decline to
do so in this instance.
      DISMISSED.



                                         2